DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Herman, etc. (US 20190026947 A1) in view of Moriyama, etc. (US 20140085466 A1), further in view of Kim (US 20100238283 A1).
Regarding claim 1, Herman teaches that an electronic mirror system for a vehicle (See Herman: Figs. 1-4, and [0018], “The on-board computing platform 108 includes processor(s) (e.g., the processor 406 of FIG. 4 below), memory (e.g., the memory 408 of FIG. 4 below) and/or circuitry to communicate with the sensors 102a-102d and the infotainment head unit 106. In the illustrated example, the on-board computing platform 108 includes a data fuser 116. The data fuser 116 receives the data from the sensors 102a-102d and the cameras 104a and 104b to (a) generate a three dimensional representation of the space behind the vehicle 100, (b) track the location of the vehicle 100 within the three dimensional representation, and (c) generate an overlay to impose on the image from the rear-view camera 104a which provides 
a rear imaging unit configured to capture an image of a rear of a vehicle (See Herman: Fig. 1, and [0016], “The cameras 104a and 104b capture images of the area around the vehicle 100. The images are used to detect and/or identify objects around the vehicle 100. The rear-view camera 104a is mounted on the rear of the vehicle 100. The area behind the vehicle 100 that the cameras 104a can capture is defined by a field of vision (defined by the viewable angle θ), distortion coefficients, focal lengths, and optical centers. While the transmission of the vehicle 100 is in reverse, the images captured by the rear-view camera 104a are displayed on the infotainment head unit 106. The side-mirror cameras 104b are positioned to capture images to detect objects that are not captured by the rear-view camera 104a”. Note that 104a may be corresponding to the rear imaging unit); 
a pair of left and right rear lateral imaging units respectively configured to capture images of the rear on left and right sides of the vehicle (See Herman: Fig. 1, and [0016], “The cameras 104a and 104b capture images of the area around the vehicle 100. The images are used to detect and/or identify objects around the vehicle 100. The rear-view camera 104a is mounted on the rear of the vehicle 100. The area behind the vehicle 100 that the cameras 104a can capture is defined by a field of vision (defined by the viewable angle θ), distortion coefficients, focal lengths, and optical centers. While the transmission of the vehicle 100 is in reverse, the images captured by the rear-view camera 104a are displayed on the infotainment head unit 106. The side-mirror cameras 104b are positioned to capture images to detect objects that are not captured by the rear-view camera 104a”. Note that the two cameras 
an image processing unit (See Herman: Figs. 1-4, and [0026], “The on-board computing platform 108 includes a processor or controller 406 and memory 408. In the illustrated example, the on-board computing platform 108 is structured to include data fuser 116. The processor or controller 406 may be any suitable processing device or set of processing devices such as, but not limited to: a microprocessor, a microcontroller-based platform, a suitable integrated circuit, one or more field programmable gate arrays (FPGAs), and/or one or more application-specific integrated circuits (ASICs). The memory 408 may be volatile memory (e.g., RAM, which can include non-volatile RAM, magnetic RAM, ferroelectric RAM, and any other suitable forms); non-volatile memory (e.g., disk memory, FLASH memory, EPROMs, EEPROMs, memristor-based non-volatile solid-state memory, etc.), unalterable memory (e.g., EPROMs), read-only memory, and/or high-capacity storage devices (e.g., hard drives, solid state drives, etc.). In some examples, the memory 408 includes multiple kinds of memory, particularly volatile memory and non-volatile memory”) including:
a subject vehicle virtual image superimposition display unit configured to display, on a display unit, a composite image, composited by performing image processing on a rear image captured by the rear imaging unit and rear lateral images captured by the rear lateral imaging units such that the rear image and the rear lateral images become a continuous image (See Herman: Figs. 1-5, and [0031], “FIG. 5 is a flowchart of a method to map obstacles behind the vehicle 100 of FIG. 1 while the vehicle 100 is backing up, which may be implemented by the electronic components 400 of FIG. 4. Initially, at block 502, the data fuser 116 waits until the 
a subject vehicle travel trajectory superimposition display unit configured to generate a virtual image of travel trajectory virtually showing a travel trajectory of the vehicle (See Herman: Figs. 1-5, and [0034], “At block 526, the data fuser 116 provides an alert to the driver via the infotainment head unit 106. In some examples, the warning is an audiovisual warning (e.g., a sounds, a textual warning, etc.). In some example, the warning is different color coding for portions of the representation 212 of the cross-section of the point cloud (e.g., yellow for portions that indicate motion, red for hazards and/or closed objects, etc.) or outlines 306 that 
However, Herman fails to explicitly disclose that and configured to generate a virtual image of a subject vehicle virtually showing the vehicle, and to display the virtual image of the subject vehicle superimposed on the composite image, the virtual image of the subject vehicle including a pair of left and right rear wheels of the vehicle; and to display the virtual image of travel trajectory superimposed on the composite image, the travel trajectory extending from the left and right rear wheels toward the rear of the vehicle in the composite image.
However, Moriyama teaches that and configured to generate a virtual image of a subject vehicle virtually showing the vehicle, and to display the virtual image of the subject vehicle superimposed on the composite image, the virtual image of the subject vehicle including a pair of left and right rear wheels of the vehicle (See Moriyama: Figs. 3-8, and [0081], “FIG. 6 illustrates the combined image generated by superimposing the host vehicle image on 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Herman to have and configured to generate a virtual image of a subject vehicle virtually showing the vehicle, and to display the virtual image of the subject vehicle superimposed on the composite image, the virtual image of the subject vehicle including a pair of left and right rear wheels of the vehicle as taught by Moriyama in order to correctly understand an actual distance between a host vehicle and an object when a combined image generated by superimposing a host vehicle image on a vicinity image is displayed (See Moriyama: [0015], “Therefore, an object of the invention is to provide a technology with which a user can correctly understand an actual distance between a host vehicle and an object when a combined image generated by superimposing a host vehicle image on a vicinity image is displayed”). Herman teaches a method and system that may generate insertion based on the three-dimensional model that is a three-dimensional model of an area behind a vehicle based on pictures captured from a back driving camera, where insertion contains representation of objects, and Moriyama teaches a system and method that may generate a vicinity image including the vehicle and a vicinity of the vehicle viewed from a virtual viewpoint, based on the captured image, and that generates a combined image by 
However, Herman, modified by Moriyama, fails to explicitly disclose that and to display the virtual image of travel trajectory superimposed on the composite image, the travel trajectory extending from the left and right rear wheels toward the rear of the vehicle in the composite image.
However, Kim teaches that and to display the virtual image of travel trajectory superimposed on the composite image, the travel trajectory extending from the left and right rear wheels toward the rear of the vehicle in the composite image (See Kim: Figs. 9A-C, and [0072], “According to further preferred embodiments, FIG. 9A illustrates variation in the x-intercept of a virtual right lane-dividing line generated according to the present invention, as well as variation in the x-intercept of a right lane-dividing line and the x-intercept of a left lane-dividing line suitably obtained through the image of the camera, with respect to frames, similarly to FIG. 8A. FIGS. 9B and 9C illustrate examples in which a virtual lane-dividing line is preferably generated according to preferred embodiments of the present invention as described herein, and is suitably applied to a screen during some intervals in which, for example, variation in x-intercept values suddenly appears and a lane-dividing line is suitably determined to be erroneously detected. For example, as shown in FIGS. 9B and 9C, even if a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Herman to have and to display the virtual image of travel trajectory superimposed on the composite image, the travel trajectory extending from the left and right rear wheels toward the rear of the vehicle in the composite image as taught by Kim in order to take the advantages in that, even if it is difficult to detect a lane-dividing line according, for example, to the weather, illuminance, road surface conditions, etc. that are present during travel of a vehicle, a suitable lane departure warning can be provided thanks to a virtual lane-dividing line (See Kim: [0076], “As described above, the present invention provides certain preferred advantages in that, even if it is difficult to detect a lane-dividing line according, for example, to the weather, illuminance, road surface conditions, etc. that are present during travel of a vehicle, a suitable lane departure warning can be provided thanks to a virtual lane-dividing line”). Herman teaches a method and system that may generate insertion based on the three-dimensional model that is a three-dimensional model of an area behind a vehicle based on pictures captured from a back driving camera, where insertion contains representation of objects, and Kim teaches a system and method that may generate an combined image with a detected lane dividing line and a virtual lane dividing line superimposed on the image and displayed it to the uses and giving a warning when the vehicle deviates from the lane. Therefore, it is obvious to one of ordinary skill in the art to modify Herman by Kim to display the virtual image of the virtual lane dividing line on the composited image, in order to 
Regarding claim 2, Herman, Moriyama, and Kim teach all the features with respect to claim 1 as outlined above. Further, Kim teaches that the electronic mirror system according to claim 1, wherein:
the image processing unit is configured to detect a lane boundary line appearing in at least one of the rear image, the rear lateral images, and the composite image (See Kim: Figs. 1-3, and [0053], “In other preferred embodiments, the detection of lane-dividing lines performed by the lane detection module 241 may be regarded as a procedure for suitably extracting lane-dividing lines which form a light portion on the road by preferably applying a filtering algorithm to the input image. In certain preferred embodiments, in order to detect lane-dividing lines, for example, an edge filter, a lane-dividing line highlight filter, etc. may be used. Preferably, the edge filter is suitably configured to detect a portion constituting a boundary in the image using a difference in the brightness values of respective pixels arranged in X and Y directions in an image coordinate system. According to further preferred embodiments, the lane-dividing line highlight filter employs a method of detecting lane-dividing lines by further highlighting brighter lane-dividing lines more than the surrounding brightness using the mean value of brightness values”); and
the subject vehicle travel trajectory superimposition display unit is configured to calculate a distance from positions corresponding to the left and right rear wheels in the composite image to the lane boundary line appearing in at least one of the rear image, the rear 
Regarding claim 3, Herman, Moriyama, and Kim teach all the features with respect to claim 2 as outlined above. Further, Herman teaches that the electronic mirror system according to claim 2, wherein the subject vehicle travel trajectory superimposition display unit is configured to generate the virtual image of travel trajectory such that a display range of the virtual image of travel trajectory in an extending direction in the composite image is the same as a display range of the lane boundary line in the extending direction in the composite image (See Herman: Figs. 1-3, and [0024], “FIG. 3 illustrates an interface 300 displayed on the infotainment head unit 106 of the vehicle 100 of FIG. 1. In the illustrated example, the interface 300 is divided into a visible area 302 and non-visible areas 304. Images captured by rear-view camera 104a are displayed in the visible area 302. The non-visible areas 304 are representative of areas that are contiguous with the visible area 302, but are not visible because of the FOV of the rear-view camera 104a. In the illustrated example, the objects identified and/or classified based on the images from the camera 104a and 104b and/or the sensors 102a-102c are encircled by outlines 306 that represent the boundaries of the objects. When the object extends into the non-visible area 304, the corresponding outline also extends into the non-
Regarding claim 4, Herman, Moriyama, and Kim teach all the features with respect to claim 2 as outlined above. Further, Moriyama and Kim teach that the electronic mirror system according to claim 2, wherein: 
the image processing unit is configured to acquire steering angle information of a steering wheel of the vehicle (See Moriyama: Fig. 1, and [0040], “The operation button 41 is an operation receiving member that receives the user operations. The operation button 41 is disposed, for example, on a steering wheel of the host vehicle 9, and receives operations mainly from the driver. The user can operate the image display system 10 via the operation button 41, the touch panel 31 and the hard button 32 of the display 3. The operation button 41, the touch panel 31 and the hard button 32 of the display 3 are hereinafter referred to collectively as an operation part 4. When a user operation is performed via the operation part 4, the operation signal representing a content of the user operation is input to the image generating apparatus 2”); and
the subject vehicle virtual image superimposition display unit is configured to curve, according to the steering angle information, the virtual image of travel trajectory about the positions corresponding to the left and right rear wheels in the composite image in a width direction of the vehicle (See Kim: Figs. 1-3, and [0051], “For example, in certain preferred embodiments, the lane departure warning system is a system suitably configured such that the 
Regarding claim 5, Herman, Moriyama, and Kim teach all the features with respect to claim 1 as outlined above. Further, Herman teaches that the electronic mirror system according to claim 1, wherein:
the image processing unit is configured to extract a feature point from a range in a vicinity of the rear of the vehicle at positions corresponding to the left and right rear wheels in at least one of the rear image, the rear lateral images, and the composite image (See Herman: Figs. 1-3, and [0021], “The data fuser 116 provides an alert (e.g., an audiovisual alert, etc.), via the infotainment head unit 106, when the feature detection identifies the pedestrian 112 or other hazard (e.g., an object that is low to the ground, such as a bicycle, an animal, etc.). The data fuser 116 provides an alert, via the via the infotainment head unit 106, when a distance 
the subject vehicle travel trajectory superimposition display unit is configured to generate the virtual image of travel trajectory based on a movement trajectory of the feature point (See Herman: Figs. 1-2, and [0020], “The results of the image classification and the three dimensional map are combined to generate a point cloud of the area that represents the surfaces detected by the sensors 102a-102d and the cameras 104a and 104b. The point cloud is a representation of the edges and surfaces detected in the three-dimensional space behind the vehicle 100. In some examples, the point cloud also includes the three-dimensional space to the sides of the vehicle 100 (e.g., as observed by the side-mirror cameras 104b and/or sensors 102a-102c, etc.). The images captured by the rear-view camera 104a are displayed on the 
Regarding claim 6, Herman, Moriyama, and Kim teach all the features with respect to claim 5 as outlined above. Further, Moriyama teaches that the electronic mirror system according to claim 5, wherein the image processing unit is configured to expand a range from which the feature point is extracted in the composite image in a case where the feature point is not extractable from the range in the vicinity of the rear of the vehicle at the positions corresponding to the left and right rear wheels in at least one of the rear image, the rear lateral images, and the composite image (See Moriyama: Figs. 1-2, and [0043], “The vicinity image generator 22 combines the plural captured images captured by the plurality of cameras 5 and generates the vicinity image showing the situations in the vicinity of the host vehicle 9 viewed from a virtual viewpoint. The virtual viewpoint is, for example, a viewpoint to look down the 
Regarding claim 7, Herman, Moriyama, and Kim teach all the features with respect to claim 1 as outlined above. Further, Moriyama teaches that the electronic mirror system according to claim 1, wherein the subject vehicle travel trajectory superimposition display unit is configured to change, in a case where the composite image shows a vehicle behind the vehicle, a length of the virtual image of travel trajectory in the extending direction such that the virtual image of travel trajectory does not overlap with the vehicle behind vehicle (See Moriyama: Figs. 5-6, and [0080], “A real host vehicle image 91h corresponding to the real image polygonal model PG is shown in the combined image TIM. Moreover, a rear vehicle image 92h corresponding to the rear vehicle existing behind the host vehicle 9 is shown in the combined image TIM. In the captured image BIM, a rear vehicle image 92k captured by the rear camera 5B, corresponding to the rear vehicle image 92h in the combined image TIM, is shown. Moreover, a viewpoint change button B0 and a return button B1 are shown in the back mode image BA including the combined image TIM and the captured image BIM. By a user operation with the viewpoint change button B0, the virtual viewpoint is changed from the virtual viewpoint VP1 to the virtual viewpoint VP explained with reference to FIG. 3, and then a combined image IM, explained next with reference to FIG. 6, is displayed on the display 3. However, by a user operation with the return button B1, the navigation image NA is displayed on the display 3”).
claim 8, Herman, Moriyama, and Kim teach all the features with respect to claim 1 as outlined above. Further, Moriyama teaches that the electronic mirror system according to claim 1, wherein the subject vehicle travel trajectory superimposition display unit is configured to change a display of the virtual image of travel trajectory in a case where the composite image shows a vehicle behind the vehicle and a distance from the vehicle to the vehicle behind the vehicle is equal to or less than a predetermined distance (See Moriyama: Figs. 5-6, and [0084], “The lower drawing in FIG. 6 shows the combined image IMa generated by superimposing the thick frame image 91a shown in the frame style by relatively thick lines corresponding to the thick-line polygonal model PGa viewed from the virtual viewpoint VP, on the vicinity image viewed from the same virtual view point. In other words, in accordance with the user operation with the image change button B2, the real host vehicle image 91 in the combined image IM is changed to the thick frame image 91a and the combined image IMa is displayed on the display 3. In addition to the thick frame image 91a, the rear vehicle image 92a is shown in the combined image IMa. Concretely, in the combined image IMa, the rear vehicle image 92a existing behind the thick frame image 91a viewed from the virtual viewpoint VP is not hidden behind the host vehicle image but is shown in the combined image. Thus, the user can recognize the host vehicle image and the rear vehicle image separately, can surely see the distance between the host vehicle image and the rear vehicle image on the screen, and thus can correctly understand the actual distance of the rear vehicle that is an object relative to the host vehicle”).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/GORDON G LIU/Primary Examiner, Art Unit 2612